UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [x] Filed by a Party other than the Registrant [] Check the appropriate box: [ ]Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material under ss. 240.14a-12 Astea International Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A []Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Astea International Inc. 240 Gibraltar Road Horsham, Pennsylvania 19044 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON June 12, 2012 To the Stockholders of Astea International Inc.: The Annual Meeting of Stockholders of Astea International Inc., a Delaware corporation, will be held on Tuesday, June 12, 2012 at 11:00 a.m., local time, at our headquarters at 240 Gibraltar Road, Horsham, Pennsylvania 19044, for the following purposes: 1.To elect five directors to serve until the next Annual Meeting of Stockholders. 2. To ratify the selection of Grant Thornton LLP as independent auditors for the fiscal year ending December 31, 2012. 3. To transact such other business as may properly come before the meeting or any adjournments thereof. Only stockholders of record at the close of business on April 16, 2012, the record date fixed by our Board of Directors, are entitled to notice of, and to vote at, the meeting. All stockholders are cordially invited to attend the meeting in person. To assure your representation at the meeting, however, you are urged to complete, sign, date and return the enclosed proxy card as promptly as possible in the postage-prepaid envelope enclosed for that purpose. Any stockholder attending the meeting may vote in person even if such stockholder has returned a proxy. By Order of the Board of Directors Zack B. Bergreen Chief Executive Officer Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting To Be Held on june 12, 2012: the proxy statement and the annual report to shareholders are available in the investors section of our website at:www.astea.com Horsham, Pennsylvania April 26, 2012 WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED PROXY CARD AND MAIL IT PROMPTLY IN THE ENCLOSED ENVELOPE IN ORDER TO ASSURE REPRESENTATION OF YOUR SHARES. NO POSTAGE NEED BE AFFIXED IF THE PROXY CARD IS MAILED IN THE UNITED STATES. [THIS PAGE INTENTIONALLY LEFT BLANK] Astea International Inc. 240 Gibraltar Road Horsham, Pennsylvania 19044 PROXY STATEMENT April 26, 2012 Why are you receiving these proxy materials? This proxy statement, along with the form of proxy enclosed, which was first mailed to stockholders on or about May 2, 2012, are being furnished to you by the Board of Directors of Astea International Inc., a Delaware corporation (which we may refer to as “we,” “us,” “our,” “Astea” or the “Company”) in connection with our Annual Meeting of Stockholders to be held on Tuesday, June 12, 2012, at 11:00 a.m. local time, at our headquarters at 240 Gibraltar Road, Horsham, Pennsylvania 19044, or at any adjournments or postponements thereof (the “Annual Meeting”). Who is entitled to vote at the Annual Meeting? Only stockholders of record at the close of business on April 16, 2012 (the “Record Date”) will be entitled to notice of and to vote at the Annual Meeting and any adjournments thereof. As of the Record Date, 3,567,299 shares of our Common Stock, $0.01 par value per share (the “Common Stock”), were issued and outstanding. During the 10 days before the Annual Meeting, you may inspect a list of stockholders eligible to vote.If you would like to inspect the list, please call our switchboard at 215-682-2500 and ask for Rick Etskovitz to arrange a visit to our offices. What are the voting rights of the holders of our common stock? The holders of Common Stock are entitled to one vote per share of Common Stock on any proposal presented at the Annual Meeting. Stockholders may vote in person or by proxy. How can you vote? If you are a record holder, meaning your shares are registered in your name, you may vote or submit a proxy: 1.By Mail - Complete and sign the enclosed proxy card and mail it in the enclosed postage prepaid envelope. Your shares will be voted according to your instructions. If you sign your proxy card but do not specify how you want your shares voted, they will be voted as recommended by our Board of Directors.Unsigned proxy cards will not be voted. 2.In Person at the Meeting - If you attend the Annual Meeting, you may deliver a completed and signed proxy card in person or you may vote by completing a ballot, which we will provide to you at the Annual Meeting. 1 Beneficial Owners and Broker Non-Votes A significant portion of our stockholders hold their shares in “street name” through a stockbroker, bank, or other nominee, rather than directly in their own names.If you hold your shares in one of these ways, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you by your stockbroker, bank, or other nominee who is considered, with respect to those shares, the stockholder of record.As the beneficial owner, you have the right to direct your stockbroker, bank, or other nominee on how to vote your shares.If you hold your shares in street name, your stockbroker, bank, or other nominee has enclosed a voting instruction card for you to use in directing your stockbroker, bank, or other nominee in how to vote your shares. Stockbrokers, banks, or other nominees who hold shares in street name for customers have the discretion to vote those shares with respect to certain matters if they have not received instructions from the beneficial owners.Stockbrokers, banks, or other nominees will have this discretionary authority with respect to routine matters such as the ratification of the appointment of our independent registered public accounting firm; however, they will not have this discretionary authority with respect to the election of directors.As a result, with respect to the election of directors, if the beneficial owners have not provided instructions with respect to this matter (commonly referred to as “broker non-votes”), those beneficial owners’ shares will be included in determining whether a quorum is present, but will not be voted and will be considered to be an abstention, having no effect on the vote for the election of directors. Can you change your vote or revoke your proxy? Execution of a proxy will not in any way affect a stockholder’s right to attend the Annual Meeting and vote in person. Any stockholder giving a proxy has the right to revoke it at any time before it is exercised, by (1) filing with our Corporate Secretary, before the taking of the vote at the Annual Meeting, a written notice of revocation bearing a later date than the proxy, (2) duly executing a later-dated proxy relating to the same shares and delivering it to our Corporate Secretary before the taking of the vote at the Annual Meeting or (3) attending the Annual Meeting and voting in person (although attendance at the Annual Meeting will not in and of itself constitute a revocation of a proxy). If you are the beneficial owner of shares held in street name, you must submit new voting instructions to your stockbroker, bank, or other nominee in accordance with the instructions you have received from them. What is a proxy? A proxy is a person you appoint to vote on your behalf.By using any of the methods discussed above, you will be appointing as your proxies Zack B. Bergreen, our Chairman and Chief Executive Officer, and Rick Etskovitz, our Chief Financial Officer.They may act together or individually on your behalf, and will have the authority to appoint a substitute to act as proxy.If you are unable to attend the Annual Meeting, please use the means available to you to vote by proxy so that your shares of common stock may be voted. How will your proxy vote your shares? If the form of proxy which accompanies this Proxy Statement is executed and returned, it will be voted in accordance with the instructions marked thereon. Unless otherwise directed in the proxy, the proxyholders will vote the shares represented by a properly executed proxy: (i) FOR election of five director nominees named in this Proxy Statement; (ii) FOR ratification of the appointment of Grant Thornton LLP (“Grant Thornton”) as independent registered public accounting firm to audit the financial statements of the Company for the fiscal year ending December 31, 2012; and (iii) in the proxyholders’ discretion, on any other business that may come properly before the meeting and any adjournments or postponements of the meeting. What constitutes a quorum? Our bylaws provide that at any meeting of stockholders, the holders of a majority of the issued and outstanding shares of Common Stock present in person or by proxy constitute a quorum for the transaction of business. A quorum is necessary in order to conduct the Annual Meeting.If you choose to have your shares represented by proxy at the Annual Meeting, you will be considered part of the quorum.Broker non-votes will be counted as present for the purpose of establishing a quorum. 2 If a quorum is not present at the Annual Meeting, the stockholders present in person or by proxy may adjourn the meeting to a date when a quorum is present.If an adjournment is for more than 30 days or a new record date is fixed for the adjourned meeting, we will provide notice of the adjourned meeting to each stockholder of record entitled to vote at the meeting. What vote is required to approve each matter and how are votes counted? Proposal No. 1 — Election of Five Directors – The election of directors requires a plurality of the shares present in person or represented by proxy at the Annual Meeting and entitled to vote; accordingly, the directorships to be filled at the Annual Meeting will be filled by the nominees receiving the highest number of votes.In the election of directors, votes may be cast in favor of or withheld with respect to any or all nominees; votes that are withheld and broker non-votes will be excluded entirely from the vote and will have no effect on the outcome of the vote. Proposal No. 2 — Ratification of the Appointment of our Independent Registered Public Accounting Firm – The affirmative vote of a majority of the votes cast for or against the matter by stockholders entitled to vote at the Annual Meeting is required to ratify the appointment of our independent registered public accounting firm.A properly executed proxy card marked ABSTAIN with respect to this proposal will not be voted, and therefore will have no effect on the vote for this proposal. Why are you being asked to ratify the appointment of Grant Thornton? Although stockholder approval of the selection of Grant Thornton as our independent registered public accounting firm is not required, we believe that it is advisable to give stockholders an opportunity to ratify this selection.If this proposal is not approved at the Annual Meeting, the Audit Committee of our Board of Directors (the “Audit Committee”) has agreed to reconsider the selection of Grant Thornton, but will not be required to take any action. Are there other matters to be voted on at the Annual Meeting? We do not know of any other matters that may come before the Annual Meeting other than the election of the five directors and the ratification of the appointment of our independent registered public accounting firm.If any other matters are properly presented to the Annual Meeting, the persons named as proxies in the accompanying proxy card intend to vote or otherwise act in accordance with their judgment on the matter. Where can you find the voting results? Voting results will be reported in a Current Report on Form 8-K, which we will file with the Securities and Exchange Commission (the “SEC”) within four business days following the Annual Meeting. Who is soliciting proxies, how are they being solicited, and who pays the cost? The solicitation of proxies is being made on behalf of our Board of Directors and the cost of solicitation of proxies will be borne by us. Proxies may be solicited by mail, personal interview, or telephone and, in addition, our directors, officers and regular employees may solicit proxies by such methods without additional remuneration. We may request banks, brokers and other custodians, nominees and fiduciaries to solicit their customers who have Common Stock registered in the names of a nominee and, if so, will reimburse such banks, brokers and other custodians, nominees and fiduciaries for their reasonable out-of-pocket costs. Who is our independent registered public accounting firm, and will they be represented at the Annual Meeting? Grant Thornton served as our independent registered public accounting firm for the fiscal year ended December 31, 2011 and audited our financial statements for such fiscal year.Grant Thornton has been appointed by the Audit Committee to serve in the same role and to provide the same services for the fiscal year ending December 31, 2012.We expect that one or more representatives of Grant Thornton will be present at the Annual Meeting. They will have an opportunity to make a statement, if they desire, and will be available to answer appropriate questions after the Annual Meeting. 3 How may you obtain additional copies of this Proxy Statement, our Annual Report to Stockholder or our Annual Report on Form 10-K? We will provide to each person solicited, without charge, upon request in writing, a copy of this proxy statement, a copy of our Annual Report to Stockholders or our Annual Report on Form 10-K including the financial statements and financial statement schedules, as filed with the SEC for the fiscal year ended December 31, 2011 (in each case excluding exhibits). Requests should be directed our Chief Financial Officer at Astea International Inc., 240 Gibraltar Road, Horsham, Pennsylvania 19044. 4 PROPOSAL 1 ELECTION OF DIRECTORS Nominees Our Board of Directors currently consists of five members: Zack B. Bergreen, Adrian A. Peters, Thomas J. Reilly, Jr., Eric S. Siegel and John Tobin.Messrs. Peters, Reilly and Siegel are independent directors.The terms of the current directors will expire at the Annual Meeting. All directors will hold office until their successors have been duly elected and qualified or until their earlier resignation or removal. Our Board of Directors has nominated and recommends Zack B. Bergreen, Adrian A. Peters, Thomas J. Reilly, Jr., Eric S. Siegel and John Tobin to be elected to hold office until the 2013 Annual Meeting of Stockholders. Our Board of Directors knows of no reason why the director nominees should be unable or unwilling to serve, but if any director nominee should for any reason be unable or unwilling to serve, the proxies will be voted for the election of such other person for the office of director as our Board of Directors may recommend in the place of such director nominee. Unless otherwise instructed, the proxyholders will vote properly executed proxies received by them for the director nominees named below. OUR BOARD OF DIRECTORSRECOMMENDS A VOTE “FOR” THE DIRECTOR NOMINEES LISTED BELOW. The following table sets forth the nominees for election as directors at the Annual Meeting and the year each such nominee was first elected or appointed as a director; the positions currently held by the nominee with us, if applicable; and the year the nominee’s term will expire: Nominee’s Name (Year Nominee First Became a Director) Age Position(s) with the Company Year Current Term Will Expire Zack B. Bergreen (1979) 66 Chairman of the Board and Chief Executive Officer AdrianA. Peters (2000) 62 Director Thomas J. Reilly, Jr. (2003) 72 Director Eric S. Siegel (2002) 55 Director John A. Tobin (2012) 46 President, General Counsel, and Secretary Zack B. Bergreen founded the Company in November 1979. He holds the positions of Chairman of our Board of Directors and Chief Executive Officer. Mr. Bergreen received a Bachelor of Science and a Master of Science from the University of Maryland.Mr. Bergreen’s experience as a pioneer in the field service software industry makes him a valuable member of our Board of Directors, particularly in determining the strategic focus of the Company. Adrian A. Peters joined our Board of Directors in June 2000 and is also a member of the Audit Committee and the Compensation Committee of our Board of Directors (the “Compensation Committee”), as well as the Chairman of the Nomination and Corporate Governance Committee of our Board of Directors (the “Governance Committee”). He is the Managing Partner and founder of Boston Partners Group, a boutique consulting firm established in 1996 that advises middle market companies and specializes in high-tech, advanced technologies and manufacturing.He was a senior executive at Siemens AG, one of the world’s largest industrial companies where he was the CEO of a number of country operations and companies.He also was the CEO of several high tech companies both in the USA and internationally and the founder of a digital encryption company.Earlier in his career he worked for IBM, Arthur Andersen and Federale, an industrial holding company.Mr. Peters studied science and engineering at the University of Stellenbosch in South Africa as well as management at the Harvard Business School.Mr. Peters’s broad experience with advising technology firms enables him to contribute valuable insight into our consideration of, and response to, operational changes. 5 Thomas J. Reilly, Jr. joined our Board of Directors in September 2003. He serves as Chairman of the Audit Committee and is a member of the Compensation Committee and the Governance Committee. He also serves as a Director of inTEST Corporation, a manufacturer of semiconductor equipment that is listed on The Nasdaq Stock Market, LLC (“NASDAQ”). A thirty-one year veteran of Arthur Andersen, he brings extensive experience auditing both public and private companies in the manufacturing, professional services, construction and distribution industries to our Board. He was partner in charge of the Philadelphia Audit Division of Arthur Andersen for seven years and participated in Quality Control reviews of several U.S. and International offices before retiring in 1996.Mr. Reilly’s extensive experience understanding the preparation and evaluation of financial statements, as well as the reporting requirements of public companies, is a key contribution to our Board of Directors. Eric S. Siegel joined our Board of Directors in September 2002 and is a member of the Audit Committee and Governance Committee, as well as Chairman of the Compensation Committee. He is the founder of Siegel Management Company, a strategy consulting and investment banking advisory firm established in 1983 with a diverse client base, principally comprised of middle market firms. His expertise and experience has been utilized by growth companies, public market and acquisition candidates, industry consolidators and turnarounds. Mr. Siegel serves on the board of B&W Tek, a private equity backed manufacturer of analytical, diagnostic and medical instrumentation. Additionally, he serves on the Board of Lite Cure, a private equity backed manufacturer of therapeutic medical and veterinary devices and on the Board of PSCInfoGroup, a private equity backed information management company. From 1996-2006, he served as a director of the NCO Group, formerly a NASDAQ listed company, specializing in debt collection services.An established author, he has been a lecturer in management at the Wharton School for over twenty-five years. Mr. Siegel is a magna cum laude graduate of the University of Pennsylvania and received an MBA from the Wharton School. Mr. Siegel’s experience with a variety of companies at an advisory level, as well as his management expertise, brings a valuable perspective to our Board of Directors. John Tobin joined us in June 2000 and serves as President, General Counsel, and Secretary.Mr. Tobin was appointed to our Board of Directors in May, 2012.Mr. Tobin is responsible for general management of the Company, along with handling our legal affairs of and various corporate development and business development initiatives. Prior to joining us, Mr. Tobin worked at the Philadelphia law firms Pepper Hamilton LLP and Wolf, Block, Schorr and Solis Cohen LLP, specializing in corporate transactions and intellectual property. Prior to returning to the Philadelphia area in 1998, he worked as a corporate and entertainment lawyer in Los Angeles, specializing in motion picture, television and music transactions and licensing, most recently with PolyGram Filmed Entertainment. Mr. Tobin received his Bachelor of Science degree in Economics from the Wharton School of the University of Pennsylvania in 1987, and received his law degree from the University of Pennsylvania in 1992.Mr. Tobin’s operational experience with us and his relationships with our key customers bring important perspectives to our Board of Directors. EXECUTIVE OFFICERS The following table sets forth our executive officers, their ages, and the positions currently held by each such person with us: Name Age Position Zack B. Bergreen 66 Chairman of our Board of Directors and Chief Executive Officer John Tobin 46 President, Director, General Counsel and Secretary Fredric (“Rick”) Etskovitz 57 Chief Financial Officer and Treasurer Biographical information for Messrs. Bergreen and Tobin appear above under the section “Proposal 1 – Election of Directors.” 6 Rick Etskovitz joined us in June 2000, when he was appointed as our Chief Financial Officer and Treasurer. Mr. Etskovitz resigned from his positions with us in April 2004, but returned as CFO on January 4, 2005, during which time he was a partner in the Philadelphia accounting firm of Shechtman, Marks, Devor and Etskovitz. Mr. Etskovitz is responsible for our financial reporting, internal accounting controls, SEC and tax compliance, planning and investor relations in order to help drive corporate performance, Mr. Etskovitz brings to his position 30 years of experience in financial management and reporting. A certified public accountant, he previously served us for seven years as the engagement partner from an independent accounting firm. Mr. Etskovitz was also part of the financial management team at DuPont where he held responsibilities for Mergers and Acquisitions, Financial Planning, Corporate Accounting and Benefits. Mr. Etskovitz received his Bachelor of Science from the Pennsylvania State University and his Masters of Business Administration from the Wharton Graduate School at the University of Pennsylvania. Our Board of Directors reviews and ratifies who shall serve as our executive officers on an annual basis, who serve until their successors have been duly elected and qualified. There are no family relationships among any of our executive officers or directors. THE BOARD OF DIRECTORS LEADERSHIP STRUCTURE AND ITS COMMITTEES The business and affairs of the Company are managed under the direction of its Board of Directors. Our Board of Directors met four times in person or by telephone during the fiscal year ended December 31, 2011.During their respective terms of service in fiscal 2011, each of the directors attended at least 75% of the meetings of our Board of Directors and of all committees on which he served.Directors are encouraged to attend the Annual Meeting, but are not required to do so.None of our directors attended the 2011 Annual Meeting of Stockholders. Our Board of Directors has determined that Mr. Reilly, Mr. Peters, and Mr. Siegel, which comprise a majority of our Board of Directors, each have no material relationship with the Company and is an “independent director” within the meaning of the Marketplace Rules of NASDAQ director independence standards, as well as within the rules of the SEC. Our Board of Directors has standing Audit, Nominating and Corporate Governance, and Compensation Committees. Each of these committees has adopted a written charter. All members of the committees are appointed by the Board of Directors, and are non-employee directors.Currently, all three independent directors, Messrs. Peters, Reilly and Siegel, are members of each committee our Board of Directors. Audit Committee The Audit Committee operates under a written charter.The charter was adopted by our Board of Directors on May 12, 2004 and is available on our website at www.astea.com. The composition of the Audit Committee, the attributes of its members and the responsibilities of the committee, as reflected in its charter, are intended to comply with applicable requirements for corporate audit committees. The committee reviews and assesses the adequacy of its charter on an annual basis.Our Board of Directors has determined that Mr. Reilly, the chairman of the Audit Committee, is an “audit committee financial expert” as defined in the SEC rules. The Audit Committee: · oversees the accounting, financial reporting and audit processes; · reviews the results and scope of audit and other services provided by the independent auditors; · reviews the accounting principles and auditing practices and procedures to be used in preparing our financial statements; and · reviews our internal controls. The Audit Committee has the ultimate authority and responsibility to select, evaluate and, when appropriate, replace our independent auditor. The Audit Committee works closely with our management and our independent auditors.The Audit Committee also meets with our independent auditors in and executive session, without the presence of our management, on a quarterly basis, following completion of their quarterly reviews and annual audit and prior to our earnings announcements, to review the results of their work.The Audit Committee also meets with our independent auditors to approve the annual scope of the audit services to be performed.The Audit Committee met four times during the fiscal year ended December 31, 2011. 7 Nominating and Corporate Governance Committee The Governance Committee was formed on May 12, 2004. Upon formation, our Board of Directors adopted the Nominating and Corporate Governance Committee Charter, which is available on the Company’s our website at www.astea.com.Prior to such adoption, the functions of the Governance Committee were performed by our Board of Directors. The Governance Committee: · considers and periodically reports on matters relating to the identification, selection and qualification of our Board of Directors and candidates nominated to our Board of Directors and its committees; · develops and recommends governance principles applicable to us; and · oversees the evaluation of our Board of Directors and our management. The Governance Committee considers properly submitted stockholder recommendations for candidates for membership on our Board of Directors as described below.In evaluating such recommendations, the Governance Committee seeks to achieve a balance of knowledge, experience and capability on our Board of Directors and to address the membership criteria detailed below.Any stockholder recommendations proposed for consideration by the Governance Committee should include the candidate’s name and qualifications for membership on our Board of Directors and should be addressed to our Corporate Secretary. In addition, procedures for stockholder direct nomination of directors are discussed in the section titled, “Communicating with the Board of Directors”, and are discussed in detail in our bylaws which will be provided to you upon written request.There are no differences in the manner in which the Governance Committee evaluates nominees for director, whether the nominee is recommended by a stockholder or another party. The Governance Committee uses a variety of criteria to evaluate the qualifications and skills necessary for members of our Board of Directors. Under these criteria, members of our Board of Directors should have the highest professional and personal ethics and values, consistent with our longstanding values and standards. They should have broad experience at the policy-making level in business, government, education, technology or public interest. They should be committed to enhancing stockholder value and should have sufficient time to carry out their duties and to provide insight and practical wisdom based on experience. Their service on other boards of public companies should be limited to a number that permits them, given their individual circumstances, to perform responsibly all director duties. Each director must represent the interests of all stockholders. The Governance Committee utilizes a variety of methods for identifying and evaluating nominees for director. The Governance Committee regularly assesses the appropriate size of our Board of Directors, and whether any vacancies on our Board of Directors are expected due to retirement or otherwise. In the event that vacancies are anticipated, or otherwise arise, the Governance Committee considers various potential candidates for director. Candidates may come to the attention of the Governance Committee through current members of our Board of Directors, professional search firms, stockholders or other persons. These candidates are evaluated at regular or special meetings of the Governance Committee and may be considered at any point during the year. As described above, the Governance Committee considers properly submitted stockholder recommendations for candidates for our Board of Directors. In evaluating such recommendations, the Governance Committee uses the qualifications standards discussed above and seeks to achieve a balance of knowledge, experience and capability on our Board of Directors.The Governance Committee met once during 2011. Diversity Our Board of Directors values varied personal and professional backgrounds, perspectives and experiences as important factors in identifying nominees for director. Our Board of Directors does not have a formal policy with regard to the consideration of diversity in identifying director nominees. Our Board of Directors focuses on selecting the best candidates and endeavors to ensure that its membership, as a whole, possesses a diverse range of talents, expertise and backgrounds and represents diverse experiences at the policy-making levels of significant financial, industrial or commercial enterprises. 8 All nominees for election to our Board of Directors this year are incumbents.All nominees except for Mr. Tobin have previously stood for election to our Board of Directors by our stockholders. Compensation Committee The Compensation Committee was formally created on May 12, 2004.Prior to that, it was an ad hoc committee consisting of the independent members of our Board of Directors. The Compensation Committee charter is available on our website at www.astea.com.The Compensation Committee oversees and makes recommendation to our Board of Directors regarding our compensation and benefits policies; and oversees, evaluates and approves compensation plans, policies and programs for our executive officers.The Compensation Committee met once during 2011. Neither we nor the Compensation Committee engaged a compensation consultant during 2011.The Compensation Committee is authorized to delegate it’s authority to individual members of the Compensation Committee, provided that any such individual decisions are later ratified by the full Committee.The Compensation Committee determines the compensation for our executive officers.For our executive officers other than our Chief Executive Officer, the Compensation Committee may solicit recommendations from the Chief Executive Officer, but any such recommendations are advisory only. Board Leadership Structure Our Board of Directors does not have a formal policy with respect to whether the Chief Executive Officer should also serve as Chairman of our Board of Directors. Our Board of Directors makes this decision based on its evaluation of the circumstances in existence and the specific needs of the Company and the Board at any time it is considering either or both roles. Currently, Zack Bergreen serves as the Chairman of our Board of Directors as well as our Chief Executive Officer. Our Board of Directors and the Governance Committee have determined that combining the roles of chairman of the board and chief executive officer continues to be appropriate for us and provides the preferred form of leadership.Mr. Bergreen has served in these dual capacities since 1979.Given Mr. Bergreen’s experience as founder and Chairman of our Board of Directors for over 30 years, the respect which he has earned from employees, business partners and our stockholders, as well as other members of the field service industry, and his proven leadership skills, our Board of Directors believes the best interests of our stockholders are met by Mr. Bergreen’s continued service in both capacities. Our Board of Directors believes Mr. Bergreen’s fulfillment of both responsibilities encourages clear accountability and effective decision-making, and provides strong leadership for our employees and other stakeholders.Furthermore, our Board of Directors believes that the authority of the combined Chairman of our Board of Directors and Chief Executive Officer is appropriately counter-balanced by the fact that the majority of our Board of Directors is comprised of independent directors.Although our Board of Directors has not named a lead independent director, all of the independent directors are actively engaged in shaping our Board of Director’s agenda and our strategy. Risk Oversight Our Board of Directors oversees our risk management practices to ensure they are consistent with our corporate strategy and are functioning appropriately. Our Board of Directors does not have a separate risk committee, but instead believes that the entire board is responsible for overseeing risk management. Our Board of Directors conducts certain risk oversight activities through its committees. The Audit Committee oversees our compliance risk, including reviewing reports of compliance with the Sarbanes-Oxley Act and other applicable statutes, rules and regulations. The Governance Committee’s role in risk oversight includes recommending director candidates who have appropriate experience that will enable them to provide competent oversight over our material risks. The Compensation Committee monitors the risks to which our compensation policies and practices could subject us to risk. 9 Our Board of Directors helps ensure that our management is properly focused on risk by, among other things, regularly reviewing and discussing the performance of our senior management. In addition, our Board of Directors receives reports from our management on our most material risks and the degree of our exposure to those risks. Communicating with the Board of Directors Our policy is that stockholders may communicate with our Board of Directors by writing to the Company at Astea International Inc., Attention: Board of Directors, 240 Gibraltar Road, Horsham, Pennsylvania 19044. Stockholders who would like their submission directed to a particular member of our Board of Directors may so specify, and the communication will be forwarded as appropriate. Code of Conduct and Ethics Our Board of Directors has adopted a Code of Conduct, which is applicable to all of our officers and employees, including our Chief Executive Officer and Chief Financial Officer.A copy of the Code of Conduct can be found on our website, www.astea.com.Our Board of Directors has also adopted a Code of Ethics which is applicable to our Chief Executive Officer, our Chief Financial Officer and our Controller.Copies of this are available upon request in writing to Astea International Inc., Attention: Chief Financial Officer, 240 Gibraltar Road, Horsham, Pennsylvania 19044. 10 Security Ownership of Certain Beneficial Owners and Management The following table sets forth as of April 16, 2012: (i) the name of each person who, to our knowledge, is the beneficial owner of more than 5% of the shares of Common Stock outstanding at such date; (ii) the name of each of our directors; and (iii) the name of each of our Named Executive Officers (as defined below). The following table also sets forth as of April 16, 2012 the number of shares of Common Stock owned by each of such persons and the percentage of the outstanding shares represented thereby, and also sets forth such information for our directors, nominees and executive officers as a group: Name of Beneficial Owner Amount of Ownership (1) Percent of Class (2) Zack B. Bergreen (3) % Adrian A. Peters (4) % Eric S. Siegel (5) % Thomas J. Reilly, Jr. (6) % John Tobin (7) % Rick Etskovitz (8) % ESW Capital, LLC (9) % KVO Capital Management, LLC (10) % Renaissance Technologies LLC (11) % All current directors, nominees and executive officers as a group (6 persons) (3)-(8) 2,273,285 % + Except as otherwise indicated, the address of each person named in the table is c/o Astea International Inc., 240 Gibraltar Road, Horsham, Pennsylvania 19044. Except as noted in the footnotes to this table, each person or entity named in the table has sole voting and investment power with respect to all shares of Common Stock owned, based upon information provided to us by directors, officers and principal stockholders. Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and investment power with respect to shares of Common Stock subject to options currently exercisable or exercisable within 60 days after April 16, 2012. Applicable percentage of ownership as of April 16, 2012 is based upon 3,567,299 shares of Common Stock outstanding as of that date. Beneficial ownership is determined in accordance with the rules of the SEC and includes voting and investment power with respect to shares. Includes 1,083,019 shares of Common Stock held by trusts of which Mr. Bergreen and his wife are the only trustees, 55,803 shares of Common Stock held by a family limited partnership of which Mr. Bergreen is the sole general partner and 826,446 shares of convertible preferred stock all of which are convertible into 826,446 shares of Common Stock as of April 16, 2012. Represents options to purchase 11,250 shares, all of which are currently exercisable. Represents options to purchase 23,500 shares, all of which are currently exercisable. Represents 1,000 shares of Common Stock and also options to purchase 23,500 shares, all of which are exercisable. Represents 11,017 shares of Common Stock and also options to purchase 83,750 shares, all of which are exercisable. Represents 4,000 shares of Common Stock and also options to purchase 88,750 shares, all of which are exercisable. The principal business of ESW Capital, LLC is investments and its principal address is 6011 West Courtyard Drive;Austin, TX 78730.Joseph A. Liemandt is the sole manager and sole member of ESW Capital, LLC.Mr. Liemandt is also the President, Chief Executive Officer and Chairman of the Board of Trilogy, Inc., whose principal business is providing technology-powered business services.Trilogy owns 100% of Versata Enterprises, whose principal business is providing enterprise software products and services. Includes the ownership of Common Stock by Kernan V. Oberting, Managing Member of KVO Capital Management, LLC. the principal address of KVO Capital Management, LLCis 44 S. Main Street; Box 17;Hanover, NH 03755. 11 Renaissance Technologies LLC is controlled by James H. Simons and its principal address is 800 Third Avenue, New York, New York10022. Compensation Discussion and Analysis This section explains our compensation philosophy and all material elements of the compensation we provided to our Chief Executive Officer (“CEO”), our Chief Financial Officer and our Presidentduring the fiscal year ended December 31, 2011, who we refer to as our “Named Executive Officers”. Our Named Executive Officers are Zack B. Bergreen, our Chairman and CEO, John Tobin, our President, and Rick Etskovitz, our Chief Financial Officer. Compensation Policies and Objectives 1. We believe that the compensation of our key executives should be sufficient to attract and retain highly qualified and productive personnel, as well as to enhance productivity and encourage and reward superior performance. 2. We determine the appropriate levels of the principal elements of our Named Executive Officers’ compensation independently, rather than setting a total level of target compensation and allocating that total amount among different compensation elements. We are nonetheless cognizant of total compensation levels and believe that our efforts to appropriately size each of the three principal elements of our Named Executive Officers’ compensation – salary, bonus and equity-based compensation - has resulted in total compensation levels that are appropriate and reasonable. 3. We seek to reward the achievement of specific long- and short-term individual and corporate performance goals by authorizing annual cash bonuses. 4. We believe that we should make initial stock option grants to key executive officers upon their commencement of employment in order to attract highly qualified individuals, and that we should, subject to the achievement of certain financial, operational, and individual objectives, make additional annual stock option grants in order to retain, motivate, and align the interests of those key executive officers with our stockholders. 5. We believe that our key executive officers should be given some measure of job security through the use of executive severance and change in control agreements, to aid in recruiting and retention, and ensure that their interests are best aligned with our stockholders. With respect to Named Executive Officers, these severance benefits should reflect the fact that it may be difficult for a Named Executive Officer to find comparable employment within a short period of time. 6. Although the Compensation Committee generally reviews publicly available industry data when reviewing annual compensation, the Compensation Committee does not specifically use companies in our industry as the basis for establishing the compensation of our executive officers, nor does the Compensation Committee peg salary levels to any given quartile in our industry or other industries. Instead, the Compensation Committee attempts to make reasoned judgments of compensation levels for executives as influenced by all relevant market forces. Who Determines Compensation? In accordance with the Compensation Committee charter, compensation for theCEO is determined by the Compensation Committee, subject to approval of our Board of Directors (excluding the CEO, who is also a director). In making its determination on CEO compensation, the Compensation Committee reviews a number of factors, including but not limited to: i. Our achievement of annual goals and objectives set by our Board of Directors in the preceding year, ii. Our short-term and long-term performance, and iii.
